Judg*779ment entered upon the verdict of a jury in an action, for negligence in the maintenance of an electric wire unanimously affirmed, with costs. We are of opinion that chapter 9, article 3, section 301, subdivision b, of the Code of Ordinances of the city of New York, entitled Electrical Control, is not applicable to the situation shown to exist in the present case. When defendant put up the wires in question there was no building near them. The lot remained vacant for some years and then a building was constructed near the wires and a part of the building came within eight feet of one or more of them. It was not shown that defendant had any notice of the construction of the building. In such circumstances we think the ordinance referred to has no application. Present — Lazansky, P. J,, Young, Carswell, Seudder and Tompkins, JJ.